REASONS FOR ALLOWANCE

Claims 1, 4 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach, disclose, nor suggest a demultiplexer with the following features:
wherein the voltage boost circuit includes N voltage boost sub-circuits, each voltage boost sub-circuit is coupled to a corresponding first-stage selection signal input terminal and a
corresponding second-stage selection signal input terminal, and a (K-l)th voltage boost sub-circuit is further configured to reset a voltage on a (K-l)th first- stage selection signal input terminal when a Kth voltage boost sub-circuit boosts a voltage input via a Kth second-stage selection signal input terminal, K is greater than or equal to 2 and is less than or equal to N. and K is a positive integer: and
each voltage boost sub-circuit includes:
a coupling capacitor, wherein a first electrode of the coupling capacitor is coupled to a corresponding second-stage selection signal input terminal, a second electrode of the coupling capacitor is coupled to an auxiliary signal input terminal and a corresponding first-stage selection signal input terminal, and the coupling capacitor is configured to add a voltage input via the second- stage selection signal input terminal to a voltage input via the auxiliary signal input terminal and output an added voltage to the first-stage selection signal input terminal:
a reset module, wherein the reset module is coupled to the first-stage selection signal input terminal, a control signal input terminal and a first voltage terminal, and the reset module is configured to transmit a voltage signal input via the first voltage terminal to the first-stage selection signal input terminal under control of a voltage input via the control signal input terminal, so as to reset a voltage on the first-stage selection signal input terminal; and
an input module, wherein the input module includes a second thin film transistor, a control electrode and a first electrode of the second thin film transistor are coupled to the auxiliary signal input terminal, and a second electrode of the second thin film transistor is coupled to the second electrode of the coupling capacitor, and the input module is configured to transmit the voltage input via the auxiliary signal input terminal to the second electrode of the coupling capacitor.

The above features provide a demultiplexer that resets the voltage on the previous channel and boosts the voltage through a voltage boost sub circuit using a capacitor to store charge, which allows the demultiplexer to operate at a lower voltage from the power supply and allows for faster switching between the data circuits.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625